Judgment reversed on the law, with costs, *1036and motion denied, with ten dollars costs. Memorandum: We cannot say as matter of law that there is no defense to this action. On the contrary, we believe that the defendant’s amended answer and his supporting affidavit show a bona fide defense. The pleadings and affidavits thus present triable issues of fact which entitle the defendant to contest the allegations of the complaint and also support the allegations of his counterclaim. All concur. (The judgment is for plaintiff in an action to recover for hospital care furnished defendant’s wife.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.